12-1034-cv
Lomotey v. Department of Transportation, et al

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York the 13th
day of June, two thousand thirteen.

Present:    AMAYLA L. KEARSE,
            ROSEMARY S. POOLER,
            DEBRA ANN LIVINGSTON,
                        Circuit Judges.
_____________________________________________________
SOWATEI LOMOTEY, STELLA AGU,

                                  Plaintiffs - Appellant1,

REBECCA JOHNSON,
                                  Plaintiff,

                          -v-                                         12-1034-cv

DEPARTMENT OF ADMINISTRATIVE SERVICES,
STATE OF CONNECTICUT,

                                  Defendant,

DEPARTMENT OF TRANSPORTATION, STATE OF
CONNECTICUT, DEPARTMENT OF MENTAL HEALTH
AND ADDICTION SERVICES, STATE OF CONNECTICUT,

                        Defendants - Appellees.
_____________________________________________________



         1
             While this appeal was pending, Sowatei Lomotey’s claims were settled in the district
court.
Appearing for Appellant:      Josephine Smalls Miller, Law Office of Josephine Miller,
                              East Hartford, CT

Appearing for Appellees:      Gregory Thomas D’Auria, Associate Attorney General (George
                              Jepsen, Attorney General, State of Connecticut, on the brief),
                              Hartford, CT

       Appeal from the United States District Court for the District of Connecticut (Bryant, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order of said District Court be and it hereby is VACATED and
REMANDED.

        Stella Agu appeals from the June 22, 2011 order of the United States District Court for
the District of Connecticut (Bryant, J.) dismissing her complaint as a sanction for failing to
comply with the court’s discovery orders. We assume the parties’ familiarity with the underlying
facts, procedural history, and specification of issues for review.

        “Parties must be given notice and an opportunity to respond before a cause of action, or
potential remedy, is dismissed as a sanction for failure to comply with court orders.”World Wide
Polymers, Inc. v. Shinkong Synthetic Fibers Corp., 694 F.3d 155, 160 (2d Cir. 2012). Even
assuming Agu had notice that dismissal might be imposed as a sanction, she did not have an
opportunity to respond. Defendant Department of Mental Health and Addiction Services moved
for sanctions on June 21, 2011, and the district court granted the motion on June 22, 2011,
depriving Agu of the required “opportunity to respond.” On remand, the district court is free to
impose any appropriate sanction it deems fit after Agu is given this opportunity.

        Accordingly, the order of the district court hereby is VACATED and REMANDED to
the district court for further proceedings consistent with this order. Each side to bear its own
costs.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 2